                 Case 2:19-cr-00146-JCC Document 229 Filed 03/11/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR19-0146-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    MARIE CHRISTINE FANYO-PATCHOU,
      RODRIGUE FODJO KAMDEM, and,
13    CHRISTIAN FREDY DJOKO,
14                          Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          The Court’s scheduling order sets the deadline for the “Parties’ disclosure of FRE 404(b)
19   trial evidence” for March 14, 2021. (Dkt. No. 221 at 1.) Defense counsel contacted the
20   Courtroom Deputy to confirm that the order does not require Defendants to disclose Rule 404(b)
21   evidence because Federal Rule of Evidence 404(b)(3) applies only to “the prosecutor.” Defense
22   counsel is correct; the Court AMENDS the scheduling order to say, “The Government’s
23   disclosure of FRE 404(b) trial evidence.”
24          //
25          //
26          //

     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
            Case 2:19-cr-00146-JCC Document 229 Filed 03/11/21 Page 2 of 2




 1         DATED this 11th day of March 2021.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Paula McNabb
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 2
